 1   FISHER &PHILLIPS LLP
     SCOTT M. MAHONEY,ESQ.
 2
     Nevada Bar No. 1099
 3
     300 S. Fourth Street
     Suite 1500
4    Las Vegas, NV 89101
     Telephone: (702)252-3131
 5   E-Mail Address: smahoney(a~fisherphillips.com
     Attorneys for Defendant, Glencoe Management, Inc.
6

7                            UNITED STATES DISTRICT COURT

 s                                   DISTRICT OF NEVADA

9    JONATHAN M. JENKINS, an Individual,             ) Case No. 2:19-cv-01296-JAD-EJY

10                             Plaintiff,                STIPULATION AND ORDER TO
                                                         EXTEND TIME TO RESPOND
11   v.                                                  TO COMPLAINT
                                                                (First Request)
12
     GLENCOE MANAGEMENT,INC., a
13   Nevada Corporation,

14                            Defendant.

is          IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of
16
     record that Defendant will have an extension of time up to and including September 13,
1/
     2019 to answer or otherwise respond to Plaintiff's Complaint (ECF No. 1). Defense
18
     counsel has only recently been retained and will require further time to review and
19
     respond to the allegations. This is the first request for an extension of this deadline.
20

21   FISHER &PHILLIPS..-~.----.                             THE MEDRALA LAW FIRM

22   By:                                                    By:           /s/
     Scott`M. Mahoney, Esq.                                 Jakub Medrala, Esq.
23   300 S. Fourth Street #1500                             1091 S. Cimarron Road,#A-1
     Las Vegas, NV 89101                                    Las Vegas, NV 89145
24
     Attorney for Defendant                                 Attorney for Plaintiff
25
                                            IT IS SO ORDERED:
26

27
                                            UNITED STATES MAGISTRATE JUDGE
28                                                  August 16, 2019
                                            Dated:

     FPDOCS 35944173.1
